Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/11/20, with respect to the references crossed out, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it would appear that there are no copies of these references in the file record.  In particular, with respect to NPL reference number 21, the cited retrieval date of 3/31/20 differs from the retrieval date of a presumably corresponding WIKIPEDIA entry previously entered into the record for the parent application.  This IDS, with respect to the crossed out references, has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16: the recitation “receiving triggering data at a receiving station” is indefinite because it is unclear if “a receiving station” is referring to the same “a receiving station” recited earlier in the claim, or to another “receiving station”.
Claims 17-26 are rejected for depending from an indefinite parent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.  In particular, claim 19 discloses that the first and second communication links are the same link, therefore, 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 12 is
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9136938 (‘938). Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 9136938 to Babich, in view of U.S. Patent Publication No. 2005/0130653 A1 to Bisdikian.
As to claim 16, claim 21 of ‘938 discloses every limitation of claim 16 with the exception of “wherein the triggering data includes an identifier identifying at least one of the one or more commands”, which is disclosed/taught in Bisdikian (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraphs 14-15 and 42-43, and Fig. 3, 340 disclosing “transmitting an indication of the actions determined in 330 to the target device, transmitting an indication of the actions to an intermediate device”, where such “indication” teaches “triggering data”, and since that indication is of 
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Bisdikian, in conjunction with the method as disclosed and taught in claim 21, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Wang, cols. 1-2). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9941950 to Babich. Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. 9941950 to Babich. Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,251,833 to Babich. Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. 11,251,833 to Babich, in view of U.S. Patent Publication No. 2005/0130653 A1 to Bisdikian.
As to claim 16, claim 31 of ‘938 discloses every limitation of claim 16 with the exception of “wherein the command data passes over the first communication link to the receiving station without using skywave propagation”, which is disclosed/taught in Bisdikian (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraphs 14-15 and 42-43, and Fig. 3, 330 disclosing “transmitting required parameters to the device” and “transmitting executable software to the device containing the SDR [the target device]”, where these parameters and executables “are required to enable [a chosen “mode”, or the recited “command”]”, such parameters and executables teaching the “command data”; further teaching transmitting such “command data”/parameters directly to the device, teaching a first communication link, where the disclosure does not disclose that this communication link is through skywave propagation, teaching this limitation)
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Bisdikian, in conjunction with the method as disclosed and taught in claim 31, to reject the limitations of this claim. The suggestion/motivation would have been to 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,778,323 to Babich. Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent No. 10,778,323 to Babich. Although the claims at issue are not identical, they are not patentably distinct from each other and it is evident based a straightforward comparison of the corresponding limitations of these two claims, that each recited limitation of the rejected claim of the present application is disclosed in and/or taught by the conflicting claim of the conflicting patent. Please note that recitation “wherein the first communication link includes an optical fiber” in claim 37 is sufficient to reject “without using skywave propagation” recited in claim 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 18, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0130653 A1 to Bisdikian, in view of U.S. Patent No. 5,444,451 to Johnson et al.
As to claim 1, Bisdikian discloses A method, comprising: 
transmitting command data from a transmission station via a first communication link, wherein the command data defines one or more commands (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraphs 14-15 and 42-43, and Fig. 3, 330 disclosing “transmitting required parameters to the device” and “transmitting executable software to the device containing the SDR [the target device]”, where these parameters and executables “are required to enable [a chosen “mode”, or the recited “command”]”, such parameters and executables teaching the “command data”; further teaching transmitting such “command data”/parameters directly to the device, teaching a first communication link); 
transmitting triggering data from the transmission station via a second communication link, wherein the triggering data includes an identifier identifying at least one of the one or more commands (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraphs 14-15 and 42-43, and Fig. 3, 340 disclosing “transmitting an indication of the actions determined in 330 to the target device, transmitting an indication of the actions to an intermediate device”, where such “indication” teaches “triggering 
wherein the second communication link transmits the triggering data using electromagnetic waves. (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraph 15, disclosing “providing an indicator [the indication disclosed in paragraph 43, which teaches the “triggering data”] may be performed wirelessly”)
Bisdikian does not explicitly disclose transmitting data using skywave propagation. 
Johnson discloses wherein the second communication link transmits the data using
electromagnetic waves transmitted via skywave propagation (Fig. 1 and col. 5, lines 4-15, disclosing a
groundwave signal 140 and a "skywave" signal 124, i.e., "second communication link").
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art
to utilize Johnson’s teachings in conjunction with and/or to modify Bisdikian’s teaching of “wherein the second communication link transmits the triggering data using electromagnetic waves” to reject “wherein the second communication link transmits the triggering data using electromagnetic waves transmitted via skywave propagation”. The suggestion/motivation would have been to provide an improved method of managing and optimizing communications between two stations using diversified, wireless transmission methods. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods 
As to claim 16, Bisdikian discloses A method, comprising: 
Receiving command data at a receiving station via a first communication link, wherein the command data defines one or more commands (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraphs 14-15 and 42-43, and Fig. 3, 330 disclosing “transmitting required parameters to the device” and “transmitting executable software to the device containing the SDR [the target device]”, where these parameters and executables “are required to enable [a chosen “mode”, or the recited “command”]”, such parameters and executables teaching the “command data”; further teaching transmitting such “command data”/parameters directly to the device, teaching a first communication link); 
Receiving triggering data at a receiving station via a second communication link, wherein the triggering data includes an identifier identifying at least one of the one or more commands (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraphs 14-15 and 42-43, and Fig. 3, 340 disclosing “transmitting an indication of the actions determined in 330 to the target device, transmitting an indication of the actions to an intermediate device”, where such “indication” teaches “triggering data”, and since that indication is of the actions determined in step 330 [i.e., the parameters discussed above that teach “command data”], that indication would be understood by a PHOSITA to also include some way of linking or identifying that actions determined in step 330, thus teaching “wherein the triggering data includes an identifier identifying at least one of the one or more commands”, further note that this indication can be routed through an intermediate device to the destination device, thus going through a second communication link); 
Wherein the triggering data passes over the second communication link to the receiving station using electromagnetic waves (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraph 15, 
Wherein the command data passes over the first communication link to the receiving station without using skywave propagation (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraphs 14-15 and 42-43, and Fig. 3, 330 disclosing “transmitting required parameters to the device” and “transmitting executable software to the device containing the SDR [the target device]”, where these parameters and executables “are required to enable [a chosen “mode”, or the recited “command”]”, such parameters and executables teaching the “command data”; further teaching transmitting such “command data”/parameters directly to the device, teaching a first communication link, where the disclosure does not disclose that this communication link is through skywave propagation, teaching this limitation)
Bisdikian does not explicitly disclose transmitting data using skywave propagation. 
Johnson discloses wherein data passes over the second communication link to the receiving station using electromagnetic waves received via skywave propagation; wherein data passes over the first communication link to the receiving station without using skywave propagation (Fig. 1 and col. 5, lines 4-15, disclosing a groundwave signal 140 [“first communication link”] and a "skywave" signal 124, [i.e., "second communication link"]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Johnson’s teachings above in conjunction with and/or to modify Bisdikian’s teaching of “Wherein the triggering data passes over the second communication link to the receiving station using electromagnetic waves; Wherein the command data passes over the first communication link to the receiving station without using skywave propagation” to reject “wherein the triggering data passes over the second communication link to the receiving station using electromagnetic waves received via skywave propagation; and wherein the command data passes over the first communication link to the 
As to claim 18, Bisdikian and Johnson teach the method as in the parent claim 16.
Bisdikian discloses executing at least one of the one or more commands identified in the triggering data in response to said receiving the triggering data, the at least one command executed using a processor at the receiving station. (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraphs 14-15 and 42-43, and Fig. 3, 330-350 disclosing “transmitting an indication of the actions determined in 330 to the target device, transmitting an indication of the actions to an intermediate device”, where such “indication” teaches “triggering data”, and since that indication is of the actions determined in step 330 [i.e., the parameters that teach “command data”], step 350 teaches “select desired mode and instigate action to enable operation mode”, which is performed after steps 330 and 340, i.e., reception of the command data and the associated triggering data, teaching this limitation)
As to claim 22, Bisdikian and Johnson teach the method as in the parent claim 16.
Bisdikian discloses retransmitting the electromagnetic waves via one or more repeaters
(paragraphs 43: via an intermediate device). 
As to claim 24, Bisdikian and Johnson teachthe method as in the parent claim 16.

Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Johnson, in conjunction with the method as disclosed and taught by  Bisdikian, toteach all of the limitations recited in this claim. The suggestion/motivation would have been to provide an improved method of transmitting and optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4).

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0130653 A1 to Bisdikian, in view of U.S. Patent No. 5,444,451 to Johnson et al., further in view of U.S. Patent No. 8,819,512 B1 to Wang et al.
As to claim 2, Bisdikian and Johnson teach the method as in the parent claim 1. 
Wang discloses wherein: the first communication link has greater latency than the second communication link; and the first communication link has larger bandwidth than the second communication link. (col. 1, lines 42-45: “long fat pipe”, compared with other channels).
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Wang, in conjunction with the method as disclosed and taught by Bisdikian and Johnson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Wang, cols. 1-2). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 17, Bisdikian and Johnson teach the method as in the parent claim 16. 
Wang discloses wherein the first communication link has larger bandwidth than the second communication link. (col. 1, lines 42-45: “long fat pipe”, compared with other channels).
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Wang, in conjunction with the method as disclosed and taught by Bisdikian and Johnson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Wang, cols. 1-2). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 3-5, 7-8, 11, 14, 15, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0130653 A1 to Bisdikian, in view of U.S. Patent No. 5,444,451 to Johnson et al., further in view of U.S. Patent No. 8,605,725 B2 to Zalewski.
As to claim 3, Bisdikian and Johnson teach the method as in the parent claim 1. 
Johnson discloses transmitting data using electromagnetic waves transmitted via skywave propagation (Fig. 1 and col. 5, lines 4-15, disclosing a "skywave" signal 124)
Zalewski discloses wherein the first and second communication links transmit the triggering data 
(Fig. 3, steps 304-310: “receive second digital broadcast signal containing update data over second digital broadcast channel”; col. 4, line 54 —col. 5, line 12 and col. 8, lines 34-39, teaching that the same "broadcast tower 104" may broadcast two different "digital broadcast signals 105/106" via two sets of frequencies, eachset corresponding to a "broadcast 
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Zalewski, in conjunction with the method as disclosed and taught by Bisdikian and Johnson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Zalewski, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 4, Bisdikian and Johnson teachthe method as in the parent claim 1.
Johnson discloses transmitting data using electromagnetic waves transmitted via skywave propagation (Fig. 1 and col. 5, lines 4-15, disclosing a "skywave" signal 124)
Zalewski further discloses determining a maximum usable frequency for signal propagation
over the second communication link; and transmitting the triggering data over the second
communication link at a frequency that is less than or equal to the maximum usable frequency. (Fig. 1
and col. 4, line 54 —col. 5, line 12 and col. 8, lines 34-39, teaching that the same "broadcast tower 104"

corresponding to a "broadcast channel"/"broadcaster" and thus teaching first/second communication
link, respectively; thus further teaching that the frequencies associated with each "broadcast channel",
i.e., “communication link", have maximum and minimum usable frequencies, and that in particular, the
second broadcast channel/communication link transmits within the max and min usable frequencies,
teaching this limitation).
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Zalewski, in conjunction with the method as disclosed and taught by Bisdikian and Johnson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Zalewski, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 5, Bisdikian and Johnson teachthe method as in the parent claim 1.
Johnson discloses transmitting data using electromagnetic waves transmitted via skywave propagation (Fig. 1 and col. 5, lines 4-15, disclosing a "skywave" signal 124)
Zalewski further discloses determining a minimum usable frequency for signal propagation
over the second communication link; and transmitting the triggering data over the second
communication link at a frequency that is greater than or equal to the minimum usable frequency. (Fig. 1 and col. 4, line 54 —col. 5, line 12 and col. 8, lines 34-39, teaching that the same "broadcast tower 104" may broadcast two different "digital broadcast signals 105/106" via two sets of frequencies, each set corresponding to a "broadcast channel"/"broadcaster" and thus teaching first/second 
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Zalewski, in conjunction with the method as disclosed and taught by Bisdikian and Johnson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Zalewski, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 7, Bisdikian and Johnson teachthe method as in the parent claim 1.
Zalewski discloses receiving the command data ata receiving station remote from the transmission station; and receiving the triggering data at the receiving station (see, e.g., Fig. 1, teaching "receiver device 110", i.e., the recited " receiving station remote from the transmission station”).
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Zalewski, in conjunction with the method as disclosed and taught by Bisdikian and Johnson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Zalewski, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known 
As to claim 8, Zalewski, Johnson, Bisdikian teachthe method as in the parent claim 7.
Zalewski discloses transmitting the command data on both the first communication link and the second communication link (Fig. 3, “receive first broadcast signal over first digital broadcast channel 302”; col. 4, line 54—-col. 5, line 12 and col. 8, lines 34-39, teaching that the same "broadcast tower 104" may broadcast twodifferent "digital broadcast signals 105/106" via two sets of frequencies, each set corresponding to a "broadcast channel"/" broadcaster" and thus teaching first/second communication link, respectively; col. 11, lines 10-35 and col. 7, line 65 - col. 8, line 33, teaching that such "first broadcast signal" comprises command data; thus Zalewski is cited for transmitting "command  data" on the "first broadcast channel", i.e., first communication link; further note that the "update data” in steps 304-310 teaches anembodiment of "command data", which is transmitted via the second broadcast channel, i.e., the second communication link, teaching this limitation).
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Zalewski, in conjunction with the method as disclosed and taught by Bisdikian and Johnson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Zalewski, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 11, Zalewski, Bisdikian and Johnson teach the method as in the parent claim 7. 

(Fig. 3, steps 304-310: “receive second digital broadcast signal containing update data over second digital broadcast channel”; col. 4, line 54 —col. 5, line 12 and col. 8, lines 34-39, teaching that the same "broadcast tower 104" may broadcast two different "digital broadcast signals 105/106" via two sets of frequencies, eachset corresponding to a "broadcast channel"/"broadcaster" and thus teaching first/second communication link, respectively; col. 11, lines 10-35 and col. 7, line 65 - col. 8, line 33, teaching that such "second broadcast signal" comprises “update data” that is used for updating programming data, thus teaching “triggering data” ; further teaching transmitting "triggering data" on the "second broadcast channel", i.e., second communication link; col. 8, lines 1-12, further note that the "first broadcast signal 105" in step 302 teachesan embodiment of "triggering data", which is transmitted via the first broadcast channel, i.e., the first communication link, since signal 105 triggers updates of certain data, teaching this limitation)
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Zalewski, in conjunction with the method as disclosed and taught by Bisdikian and Johnson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Zalewski, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 14, Zalewski, Bisdikian and Johnson teach the method as in the parent claim 7.

As to claim 15, Zalewski, Bisdikian and Johnson teachthe method as in the parent claim 14.
Bisdikian discloses wherein said executing occurs on or after both the command data and triggering data is fully received at the receiving station. (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraphs 14-15 and 42-43, and Fig. 3, 330-350 disclosing “transmitting an indication of the actions determined in 330 to the target device, transmitting an indication of the actions to an intermediate device”, where such “indication” teaches “triggering data”, and since that indication is of the actions determined in step 330 [i.e., the parameters that teach “command data”], step 350 teaches “select desired mode and instigate action to enable operation mode”, which is performed after steps 330 and 340, i.e., reception of the command data and the associated triggering data, teaching this limitation)
As to claim 21, Bisdikian and Johnson teach the method as in the parent claim 16. 
Zalewski discloses wherein the first communication link includes an optical fiber (col. 5, lines 7-12, teaching that the first communication link communicating signal 105 between 104 and the mobile receiver may be coaxial cable or optical fiber).

As to claim 23, Bisdikian and Johnson teach the method as in the parent claim 16. 
Zalewski discloses wherein the second communication link transmits the triggering data using multiple frequencies (col. 5, lines 1-6, teaching that the second broadcast channel, i.e., "second
communication link”, may comprise multiple frequencies).
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Zalewski, in conjunction with the method as disclosed and taught by Bisdikian and Johnson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Zalewski, cols. 1-4). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0130653 A1 to Bisdikian, in view of U.S. Patent No. 5,444,451 to Johnson et al., further in view of U.S. patent No. 3,798,647 to Bailey.
As to claim 6, Bisdikian and Johnson teachthe method as in the parent claim 1.
Bisdikian discloses triggering data (Figs. 2 and 3 and paragraphs 9-18 and 29-46, especially paragraphs 14-15 and 42-43, and Fig. 3, 340 disclosing “transmitting an indication of the actions determined in 330 to the target device, transmitting an indication of the actions to an intermediate device”, where such “indication” teaches “triggering data”).
Bailey discloses wherein said transmitting the data includes transmitting the electromagnetic waves below the critical angle (col. 1, lines 9-23)
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Bailey, in conjunction with the method as disclosed and taught by  Bisdikian and Johnson, toteach all of the limitations recited in this claim. The suggestion/motivation would have been to provide an improved method of transmitting and optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Bailey, cols. 1-2).
As to claim 26, Bisdikian and Johnson teachthe method as in the parent claim 16.
Bailey discloses wherein the distance between the transmitting and receiving stations is greater than the radio horizon (col. 1, lines 9-23)
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Bailey, in conjunction with the method as disclosed and taught by  Bisdikian and Johnson, toteach all of the limitations recited in this claim. The suggestion/motivation would have been to provide an improved method of transmitting and optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Bailey, cols. 1-2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0130653 A1 to Bisdikian, in view of U.S. Patent No. 5,444,451 to Johnson et al., further in view of WO 02/052475 A1 to Infobank (provided in Applicant’s IDS).
As to claim 19, Bisdikian and Johnson teachthe method as in the parent claim 16.
Infobank discloses wherein the command data is defined by a collection of data with a first size,
and the triggering data is defined by a collection of data with a second size, and the first size is greater than or equal to the second size. (pages 4-6, disclosing that the “command code” is shorter than the command it represents).
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Infobank, in conjunction with the method as disclosed and taught by Bisdikian and Johnson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Zalewski, cols. 1-4; Infobank, pages 1-6). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0130653 A1 to Bisdikian, in view of U.S. Patent No. 5,444,451 to Johnson et al., further in view of U.S. Patent Publication No. 2013/0325684 A1 to Vogler et al.
As to claim 20, Bisdikian and Johnson teach the method as in the parent claim 16.
Vogler discloses wherein the one or more commands include instructions to buy an/or sell one
or more financial instruments (paragraph 14)
.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0130653 A1 to Bisdikian, in view of U.S. Patent No. 5,444,451 to Johnson et al., further in view of U.S. Patent No. 6,515,624 B1 to Roesler et al.
As to claim 25, Bisdikian and Johnson teach the method as in the parent claim 1. 
Roesler discloses wherein there is at least one skip zone between the transmitting and receiving stations (col. 3, line 35 – col. 4, line 15: skip zones and how to deal with it)
Before the effective filing date, it would have been obvious toa person of ordinary skill in the art to utilize the teachings as disclosed in Roesler, in conjunction with the method as disclosed and taught by Bisdikian and Johnson, to reject the limitations of this claim. The suggestion/motivation would have been to provide an improved method of transmitting and  optimizing control/command signaling between two stations. (Bisdikian, paragraphs 1-18 ; Johnson, cols. 1-4; Roesler, cols. 1-2). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known 

Potentially Allowable Subject Matter

Claims 9-10 and 12-13 may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that all outstanding rejections are successfully traversed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463